            Case 3:20-mj-00153       Document 5      Filed 07/14/20    Page 1 of 2




BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
CHRISTOPHER CARDANI
Assistant United States Attorney
Christopher.Cardani@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, OR 97204-2902
Telephone: (503) 727-1000
Attorneys for United States of America




                           UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON


UNITED STATES OF AMERICA                           3:20-mj-00153

              v.
                                                   GOVERNMENT’S MOTION TO SEAL
                                                   UNREDACTED CRIMINAL
JACOB MICHAEL GAINES,
                                                   COMPLAINT AND AFFIDAVIT

              Defendant.


       The United States of America, through Billy J. Williams, United States Attorney for the

District of Oregon, and through Assistant United States Attorney Christopher Cardani, hereby

requests that the Complaint and Affidavit herein, Docket Number 1, be sealed.

       The Complaint and Affidavit contain the victim’s personal identifying information. The

Government will publicly file a redacted Complaint and Affidavit without this information.




Government’s Motion to Seal Unredacted Criminal Complaint                                Page 1
and Affidavit
           Case 3:20-mj-00153        Document 5      Filed 07/14/20    Page 2 of 2




       To prevent the public disclosure of the victim’s information, the government respectfully

requests an order to seal Docket Number 1.

Dated: July 14, 2020.                              Respectfully submitted,

                                                   BILLY J. WILLIAMS
                                                   United States Attorney

                                                   /s/Christopher Cardani
                                                   CHRISTOPHER CARDANI
                                                   Assistant United States Attorney




Government’s Motion to Seal Unredacted Criminal Complaint                                Page 2
and Affidavit
